Exhibit 10.1

RADIAN GROUP INC. STI/MTI INCENTIVE PLAN

FOR EXECUTIVE EMPLOYEES

I. Purpose. The purpose of the Radian Group Inc. STI/MTI Incentive Plan for
Executive Employees (the “Plan”) is to provide a means whereby Radian Group Inc.
may provide incentive compensation to eligible employees who hold the position
of Vice President or above. The Plan is effective as of January 1, 2009
(“Effective Date”).

II. Definitions. Whenever used in this Plan, the following terms will have the
respective meanings set forth below:

2.1 “Plan” means this Radian Group Inc. STI/MTI Incentive Plan for Executive
Employees, as in effect from time to time.

2.2 “Radian” means Radian Group Inc. or any successor thereto.

2.3 “Affiliate” means each entity owned by Radian. Only Affiliates specified by
the Compensation Committee will be participating employers in the Plan.

2.4 “Board” means the board of directors of Radian.

2.5 “Compensation Committee” means the Compensation and Human Resources
Committee of the Board.

2.6 “Committee” means (i) for all determinations made with respect to
Management, the Compensation Committee, and (ii) for determinations made with
respect to all other Employees (except for those determinations specifically
reserved to the Compensation Committee), a committee consisting of Management or
its delegates.

2.7 “Management” means the Chief Executive Officer of Radian and members of the
executive team as designated by the Chief Executive Officer of Radian.

2.8 “Employee” means an employee of Radian or an Affiliate specified by the
Compensation Committee who is not classified as a “temporary employee”, but
excluding any person who is classified by Radian or any Affiliate as a
“contractor” or “consultant,” no matter how characterized by the Internal
Revenue Service, other governmental agency or a court. Any change of
characterization of an individual by the Internal Revenue Service or any court
or government agency shall have no effect upon the classification of an
individual as an Employee for purposes of this Plan, unless the Committee
determines otherwise.

2.9 “Participant” means an Employee who holds the position of Vice President or
above and who is eligible to participate in the Plan pursuant to Section III for
a fiscal year.

2.10 “Target Incentive Award” means a target bonus amount established by the
Committee for each Participant for a two year performance period, which will be
equal to a stated dollar amount or a set percentage of the Participant’s base
salary, as determined in the sole discretion of the Committee.



--------------------------------------------------------------------------------

2.11 “Actual Incentive Award” means the allocated amount described in
Section 5.1 for a Participant. Pursuant to the terms of Section V, 50% of each
Actual Incentive Award will be available for payment as an STI Bonus, and the
remaining 50% of the Actual Incentive Award will be available for payment as an
MTI Bonus.

2.12 “Target Incentive Award Pool” means the aggregate amount of all Target
Incentive Award amounts established for all Participants for a two-year
performance period.

2.13 “Actual Incentive Award Pool” means the total amount, based on performance,
that is available to be allocated as Actual Incentive Awards to Participants for
a two-year performance period, as determined by the Compensation Committee.

2.14 “STI Bonus” means the short term incentive bonus payable to a Participant
as provided in Section 5.1(d).

2.15 “MTI Bonus” means a medium term incentive bonus based on performance, with
a target of 50% of the Participant’s Actual Incentive Award, as described in
Section 5.2

2.16 “Target MTI Pool” means the aggregate amount of all MTI Target Awards
established for all Participants, as described in Section 5.1(d).

2.17 “Actual MTI Pool” means the total amount, based on performance, that is
available to be allocated as MTI Bonuses to Participants, as determined by the
Compensation Committee.

2.18 “Cause” means any of the following conduct by a Participant, as determined
in the sole discretion of the Chief Executive Officer of Radian and the Chief
Human Resources Officer of Radian: (1) habitual insobriety; (2) substance abuse;
(3) conviction of a felony or a crime involving moral turpitude;
(4) misappropriation of funds with respect to Radian or its Affiliates;
(5) material violation of Radian’s Code of Conduct or employment policies, as in
effect from time to time; (6) breach of any written confidentiality,
nonsolicitation or noncompetition covenant with Radian or an Affiliate; or
(7) negligence, misconduct or other failure to perform the Employee’s duties
with Radian and its Affiliates after receiving written notice from Radian or an
Affiliate of the deficiencies on which such termination is based.

III. Eligibility; Participation; Newly Hired Employees. At the beginning of each
performance period, each Employee of Radian or an Affiliate specified by the
Compensation Committee who holds the position of Vice President or above and who
is not participating in any other short-term incentive plan sponsored by Radian
or an Affiliate will be eligible to participate in this Plan. The Committee has
discretion to determine which Employees are eligible to participate in the Plan.
Notwithstanding the foregoing, Employees who are newly hired or who are promoted
or transferred into a position eligible to participate in the Plan on or after
October 1st of the first fiscal year of the performance period shall not be
eligible to participate in the Plan for such performance period. Employees who
are newly hired or who are promoted or transferred into a position eligible to
participate in the Plan before October 1st of the first fiscal year of the
performance period shall be eligible to participate in the Plan for such
performance period and shall be eligible to receive a prorated bonus award
calculated in whole months based on the relative time spent in the eligible
position during the performance period, as determined by the Committee.

 

2



--------------------------------------------------------------------------------

IV. Performance Metrics/Goals. The Compensation Committee will establish the
applicable business and/or financial performance metrics or goals that Radian
and/or specified Affiliates will be measured against in order to determine the
Actual Incentive Award Pool and the Actual MTI Award Pool pursuant to which STI
Bonuses and MTI Bonuses are to be payable or allocated, as applicable, for each
two-year performance period. The business and/or financial performance goals
will be established and communicated in writing to eligible Participants. At the
end of each fiscal year, the Compensation Committee will determine whether, and
to what extent, such performance goals have been met for that year for purposes
of funding the bonus pools to be awarded or allocated under this Plan. The
Compensation Committee may adjust the performance results for extraordinary
items or other events or circumstances, as the Compensation Committee deems
appropriate.

V. Incentive Bonus Program.

5.1 Incentive Awards

(a) Target Incentive Awards. At the beginning of each two-year performance
period, the Committee will establish a Target Incentive Award for each
Participant. Unless the Committee establishes a new Target Incentive Award for a
Participant for a fiscal year, the Participant’s Target Incentive Award will be
the same Target Incentive Award as in effect for the Participant for the
immediately preceding fiscal year. The Target Incentive Award Pool will be equal
to 100% of the Target Incentive Award amounts for all eligible Participants for
the year.

(b) Incentive Awards Based on Performance Goals. Actual Incentive Awards will be
earned over a two-year performance period, based upon the achievement of
performance goals established for that two-year period pursuant to Section IV.

(c) Approval of Incentive Award Amounts.

(1) At the end of the first fiscal year of each performance period, the
Compensation Committee will determine how much, if any, of the Target Incentive
Award Pool will be available to be allocated as Actual Incentive Awards based on
Radian’s and its Affiliates’ achievement of the performance goals for the first
fiscal year that were established pursuant to Section IV. The Actual Incentive
Award Pool may range from zero to 200% of the Target Incentive Award Pool.

(2) The Committee will allocate the Actual Incentive Award Pool among
Participants, in its sole discretion, based on such criteria as the Committee
deems appropriate, which may include the Participant’s performance rating, the
Participant’s relative Target Incentive Award and other factors determined in
the sole discretion of the Committee. A Participant’s Actual Incentive Award may
range from zero to 200% of the Participant’s Target Incentive Award amount. The
total amount of the Actual Incentive Awards allocated to all Participants in a
fiscal year will not exceed the Actual Incentive Award Pool established under
Section 5.1(c)(1) for the fiscal year based on the performance of Radian and its
Affiliates.

 

3



--------------------------------------------------------------------------------

(d) Payment of STI Bonuses; Establishment of MTI Target Award. If an Actual
Incentive Award is allocated to a Participant based on performance for the first
fiscal year, 50% of the Actual Incentive Award amount will be paid in cash to
the Participant in a single lump sum payment as an STI Bonus between January 1
and March 15 following the end of the fiscal year for which the Actual Incentive
Award is allocated. The remaining 50% of the Actual Incentive Award amount will
be established as the “MTI Target Award” for the Participant and will be payable
based on achievement of performance goals realized in the second year of the
performance period, as set forth in Section 5.2. Except as provided in Sections
5.1(e) and (f), a Participant must be employed by Radian or an Affiliate on the
date on which the STI Bonus is paid in order to receive an STI Bonus for the
fiscal year. If no Actual Incentive Award amount is allocated to a Participant
for a fiscal year, the Participant will not receive an STI Bonus or an MTI
Target Award or be eligible to receive an MTI Bonus.

(e) Involuntary Termination. If, on or after December 31st of the fiscal year
for which an Actual Incentive Award is earned but prior to the payment date for
the STI Bonus, a Participant’s employment is terminated by Radian or an
Affiliate without Cause and the Participant executes and does not revoke a
Release (as defined below), the Participant will receive his or her STI Bonus,
as determined under Section 5.1(d) and will receive his or her MTI Bonus, as
determined under Section 5.2(b), in each case based on the achievement of the
performance goals. The payable amount, if any, will be paid to the Participant
at the same time as STI Bonuses and MTI Bonuses, as applicable, are paid to
other Participants for the fiscal year.

(f) Death. If a Participant’s employment terminates on account of death, the
Committee may determine in its sole discretion that all, or a pro rata portion,
of the Participant’s STI Bonus, as determined under Section 5.1(d), will be
paid, based on achievement of the performance goals. The payable amount, if any,
will be paid to the Participant’s personal representative at the same time as
STI Bonuses are paid to other Participants.

5.2 Medium Term Incentive Bonus.

(a) MTI Target Award. Each Participant who is allocated an Actual Incentive
Award amount based on performance for the preceding fiscal year of the
performance period, and who received payment of an STI Bonus, will have an MTI
Target Award equal to 50% of the Actual Incentive Award amount allocated to the
Participant for the preceding fiscal year. The Target MTI Pool for a fiscal year
will be equal to 100% of the MTI Target Awards established for all eligible
Participants. Each Participant may be paid a percentage of his or her MTI Target
Award as a cash MTI Bonus based on performance for the second fiscal year of the
performance period, as set forth in Section 5.2(b).

 

4



--------------------------------------------------------------------------------

(b) Approval of MTI Bonus Payments.

(1) At the end of the second fiscal year of the performance period, the
Compensation Committee will determine how much, if any, of the Target MTI Pool
will be available for payment of MTI Bonuses, based upon the achievement of the
performance goals realized for the second year of the performance period that
were established pursuant to Section IV. The Actual MTI Pool will be a
percentage ranging from zero to 150% of the Target MTI Pool, as determined by
the Compensation Committee.

(2) The MTI Bonus payable to a Participant, if any, shall equal the
Participant’s MTI Target Award multiplied by the percentage established by the
Committee based on performance as described in Section 5.2(b)(1) to establish
the Actual MTI Pool.

(c) Payment of MTI Bonuses. If a Participant is awarded an MTI Bonus for a
fiscal year, the MTI Bonus will be paid in cash to the Participant in a single
lump sum payment between January 1 and March 15 following the end of the fiscal
year for which the MTI Bonus is awarded. Each Participant who receives a payment
of an STI Bonus, as described in Section 5.1, and who has an MTI Target Award
for the applicable fiscal year shall receive payment of any MTI Bonus earned for
the fiscal year, as determined pursuant to this Section 5.2. If a Participant
who receives payment of an STI Bonus for the performance period terminates
employment for any reason (voluntarily or involuntarily) without Cause, the
Participant will be eligible to receive an MTI Bonus, as determined under
Section 5.2(b), which shall be payable at the same time as MTI Bonuses are paid
to other Participants. A Participant will forfeit his or her right to any MTI
Bonus if the Participant’s employment is terminated for Cause. If a
Participant’s employment terminates on account of death, any MTI Bonus will be
paid to the Participant’s personal representative at the same time as MTI
Bonuses are paid to other Participants.

5.3 Release. Any payment of an STI Bonus or an MTI Bonus after the Participant’s
termination of employment shall be conditioned on the Participant executing and
not revoking a written release (the “Release”) upon such termination. The
Release will be in a form provided by Radian and will release all claims against
Radian, its Affiliates and all related parties with respect to all matters
arising out of Participant’s employment by Radian or an Affiliate, or the
termination thereof (other than claims based upon any entitlements under the
terms of this Plan or under any plans or programs of Radian and its Affiliates
under which Participant has accrued a benefit).

VI. Administration. The Compensation Committee will have full power and
discretionary authority to interpret the Plan. Except as specifically provided
otherwise herein, the Committee will have full power and discretionary authority
to administer the Plan, to make all determinations, including all participation
and award determinations, and to prescribe, amend and rescind any rules, forms
or procedures as the Committee deems necessary or appropriate for the proper
administration of the Plan and to make any other determinations and take such
other actions as the Committee deems necessary or advisable in carrying out its
duties under the Plan. Any action required of the Committee under the Plan will
be made in the sole discretion of the Committee and not in a fiduciary capacity.
All decisions and determinations by the Committee will be final, conclusive and
binding on Radian, its Affiliates, the Participants and any other persons having
or claiming an interest hereunder. All STI Bonuses and MTI Bonuses will be
awarded conditional upon the Participant’s acknowledgement, by participation in
the Plan, that all decisions and determinations of the Committee will be final
and binding on the Participant, his or her beneficiaries and any other person
having or claiming an interest in such STI Bonuses or MTI Bonuses.

 

5



--------------------------------------------------------------------------------

VII. General Provisions.

7.1 Transferability. No awards under this Plan may be transferred, assigned,
pledged or encumbered by the Participant nor may any awards under this Plan be
subject to any claim of any creditor, and, in particular, to the fullest extent
permitted by law, all such payments, benefits and rights will be free from
attachment, garnishment, trustee’s process, or any other legal or equitable
process available to any creditor of such Participant.

7.2 Unfunded Arrangement. The Plan is an unfunded incentive compensation
arrangement. Nothing contained in the Plan, and no action taken pursuant to the
Plan, will create or be construed to create a trust of any kind. Each
Participant’s right to receive an STI Bonus or MTI Bonus will be no greater than
the right of an unsecured general creditor of Radian. All STI Bonuses and MTI
Bonuses will be paid from the general funds of Radian, and no special or
separate fund will be established and no segregation of assets will be made to
assure payment of the STI Bonuses and MTI Bonuses.

7.3 Withholding Tax. All payments under this Plan shall be made subject to
applicable tax withholding, and Radian or an Affiliate shall withhold from any
payments under this Plan all federal, state and local taxes as Radian or an
Affiliate is required to withhold pursuant to any law or governmental rule or
regulation. The Participant shall bear all expense of, and be solely responsible
for, all federal, state and local taxes due with respect to any payment received
under this Plan.

7.4 No Rights to Employment. Nothing in the Plan, and no action taken pursuant
hereto, will give a Participant any right to continued employment. Each
Participant’s employment continues to be at-will, which means that Radian or an
Affiliate can terminate the Participant’s employment at any time for cause or
for no cause whatsoever.

7.5 Section 409A. The Plan is intended to comply with the short-term deferral
rule set forth in the regulations under section 409A of the Internal Revenue
Code in order to avoid application of section 409A to the Plan. If and to the
extent that any payment under this Plan is deemed to be deferred compensation
subject to the requirements of section 409A, this Plan will be administered so
that such payments are made in accordance with the requirements of section 409A,
including the six-month delay required for “specified employees,” if applicable.

7.6 Termination and Amendment of the Plan. The Compensation and Human Resources
Committee of the Board may amend or terminate the Plan at any time.

7.7 Successors. The Plan will be binding upon and inure to the benefit of
Radian, its successors and assigns, and each Participant and his or her heirs,
executors, administrators and legal representatives.

 

6



--------------------------------------------------------------------------------

7.8 Applicable Law. The Plan shall be construed, administered and governed in
all respects under and by the applicable laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation to the substantive law of another
jurisdiction. In addition, the Plan shall be subject to any required approvals
by any governmental or regulatory agencies. Without limiting the foregoing,
notwithstanding anything in the Plan to the contrary, the Plan and all STI
Bonuses and MTI Bonuses shall be subject to all applicable laws, regulations,
restrictions or governmental guidance that becomes applicable in the event of
Radian’s participation in the Troubled Asset Relief Program under the Emergency
Economic Stabilization Act of 2008 and the American Recovery and Reinvestment
Act of 2009, or any similar program of the United States, any of its states, or
any of their respective political subdivisions, departments, agencies or
instrumentalities (collectively, “TARP”), and the Committee reserves the right
to modify this Plan and any award hereunder as necessary to conform to any
restrictions imposed under TARP. As a condition of participating in the Plan and
accepting payment of any STI Bonus and MTI Bonus, all Participants agree to any
such modifications that may be imposed by the Committee, and all Participants
agree to sign such waivers or acknowledgments as the Committee may deem
necessary or appropriate with respect to TARP restrictions applicable to amounts
awarded under this Plan.

 

7